Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made as of July 21, 2004 among DPL INC., an Ohio
corporation (“DPL”), The Dayton Power and Light Companies, an Ohio corporation
(“DP&L”; and, collectively with DPL, the “Companies”) and Robert Biggs
(“Executive”) under the following circumstances:

 

A.                                   DPL is a holding company headquartered in
Dayton, Ohio, having as its principal subsidiary DP&L.

 

B.                                     Executive is currently the acting
non-executive Chairman of the Board of Directors of the DPL and DP&L;

 

C.                                     Executive has rendered extraordinary
services to the Companies in the preceding months and has had to forgo certain
benefits from his prior employer in connection with his employment hereunder;
and

 

D.                                    The Companies and Executive believe that
it is in the best interests of the Companies for Executive to assume the duties
of Executive Chairman of DPL and DP&L; and

 

E.                                      Subject to the terms and considerations
hereinafter set forth, the Companies wish to employ Executive in the positions
set forth herein and Executive wishes to accept such employment.

 

NOW, THEREFORE, the parties agree as follows:

 

Section 1.  Employment and Duties.  The Companies hereby employ Executive and
Executive hereby accepts such employment, as an executive of the Companies,
subject to the terms and conditions set forth in this Agreement.  Executive
shall serve as Executive Chairman of the Boards of Directors of DPL and DP&L and
shall properly perform such duties as may reasonably be assigned to him from
time to time by each such Board of Directors.  If requested by the Companies’
Boards of Directors, Executive shall serve on any committee of the Companies’
Boards of Directors without additional compensation.  During the Term of this
Agreement, Executive shall devote such time as Executive and Companies’ Boards
of Directors deem necessary for the performance of Executive’s duties hereunder.

 

Section 2.  Term.  The term of this Agreement (the “Term”) shall commence on May
16, 2004 (the “Effective Date”) and shall continue until the second anniversary
of the Effective Date; provided that the Term shall automatically be extended
for successive one-year periods unless either party shall give the other at
least ninety (90) days written notice of its intention not to extend the Term.

 

--------------------------------------------------------------------------------


 

Section 3.  Compensation.  As compensation for his services hereunder, Executive
shall receive the following:

 

(a)                                  Base Salary.  During the Term, the
Companies shall pay to Executive an annual base salary of Two Hundred Fifty
Thousand Dollars ($250,000) for his services hereunder.  Executive’s base
salary, as in effect at any time, is hereinafter referred to as the “Base
Salary.”  Executive’s Base Salary shall be paid in substantially equal
installments on a basis consistent with the Companies’ payroll practices.

 

(b)                                 Participation in MICP.  For each calendar
year during the Term (commencing with calendar year 2004), Executive shall be
eligible to receive an annual bonus under the Companies’ Management Incentive
Compensation Plan (“MICP”) in an amount, if any, determined by the Board of
Directors of DPL in its discretion.

 

(c)                                  Stock Options.  DPL shall grant to
Executive an option to purchase 200,000 common shares of DPL (the “Option”)
under the DPL Inc. Stock Option Plan (the “Option Plan”).  The per share
exercise price of the Option will be the Fair Market Value (as defined in the
Option Plan) on the Effective Date. The Option will become vested and
exercisable as to 50% of the shares subject thereto on each of the first two
anniversaries of the Effective Date; provided that the Option shall become fully
vested and exercisable upon the consummation of a Change of Control (as defined
below).  The Option shall be exercisable for a period of five years from the
date(s) it becomes vested.  In connection with Executive’s exercise of the
Option at any time during which Executive is employed by or serving as a
director of either of the Companies, Executive may sell a sufficient number of
DPL shares to satisfy any exercise price and income taxes arising in connection
with such exercise.  However, Executive agrees that he will hold any DPL shares
delivered in connection with the exercise of the Option, which remain after
giving effect to the foregoing sentence, until the earlier of (i) the first
anniversary of the date of exercise or (ii) the first date on which he is
neither an employee nor a director of either of the Companies.

 

(d)                                 Annuity.  As soon as practicable following
the Effective Date, in consideration of the existing pension benefits foregone
by Executive to accept employment hereunder, DPL shall purchase an annuity for
the benefit of the Executive that provides the Executive with a lifetime annual
benefit of $71,000 and that includes a joint and survivor benefit feature that
provides thirty [30] percent of the amount of Executive’s annual annuity benefit
to his surviving spouse for her lifetime.  In addition, DPL shall pay Executive
an amount in respect of any income taxes incurred by Executive as a result of
its provision of the annuity to Executive (the “Annuity Taxes”) such that after
payment of the Annuity Taxes and any additional taxes as a result of the
additional payments provided for in this sentence, Executive is in the same
position as if no Annuity

 

2

--------------------------------------------------------------------------------


 

Taxes had been incurred (such a payment in respect of a tax liability by
Executive incurred under this Agreement shall hereinafter be referred to as a
“Tax Gross Up”).

 

(e)                                  Benefits.  During the Term, Executive shall
be entitled to receive such fringe benefits as are generally made available to
non-employee directors of the Companies in accordance with the plans, practices,
programs and policies of the Companies in effect from time to time.  In
addition, during the Term, the Companies shall provide Executive with a term
life insurance policy with a death benefit of $500,000.

 

Section 4.  Dayton Residence and Automobile.  During the Term, the Companies
shall provide, at their expense, such place of residence and automobile for
Executive’s use while in Dayton, Ohio as Executive and the Companies may
reasonably agree.  In addition, the Companies shall pay Executive a Tax Gross Up
in respect of such residence and automobile.

 

Section 5.  Expenses; Corporate Aircraft.  The Companies shall reimburse
Executive for all reasonable out-of-pocket expenses properly incurred by him in
connection with the performance of his duties hereunder in accordance with the
policies established from time to time by the Companies.  In addition, the
Companies shall provide Executive with the use of corporate aircraft in
connection with Executive’s travel between Dayton and Executive’s home in
Florida and shall pay the Executive a Tax Gross Up in respect of such use. 
Other use of corporate aircraft shall be in accordance with the policies of the
Companies.

 

Section 6.  Withholding.  The Companies may withhold from any amounts payable to
Executive hereunder such federal, state or local taxes or other amounts as the
Companies shall be required to withhold pursuant to applicable law.

 

Section 7.  Termination.  (a)  Executive’s employment with the Companies may be
terminated at any time, with or without Cause, by either the Companies or
Executive upon ninety [90] days’ prior written notice; provided this Agreement
and Executive’s employment with the Companies may be terminated by the Companies
for Cause without prior notice.  In addition, this Agreement and Executive’s
employment with the Companies shall automatically terminate upon Executive’s
death or Disability.

 

(b)  Upon the termination of Executive’s employment with the Companies, there
shall be no further liability on the part of either party, other than based upon
its obligations under this Agreement.

 

(c)  Any termination of Executive’s employment with the Companies, other than
due to Executive’s death or due to expiration of the term, shall be communicated
by a Notice of Termination. For this purpose, a “Notice of Termination” means a
written notice given by the Companies to Executive or by Executive to the
Companies which (i) indicates the specific termination provision(s) relied upon,
(ii) to the extent applicable, sets forth in reasonable detail

 

3

--------------------------------------------------------------------------------


 

the facts and circumstances claimed to provide a basis for termination and (iii)
specifies the Date of Termination.

 

Section 8.  Severance Benefits.  (a)  In the event of termination of Executive’s
employment hereunder for any reason, Executive shall be entitled to his Base
Salary earned through the Date of Termination and any accrued benefits under any
of the Companies’ compensation or benefit plans or arrangements (including,
without limitation, this Agreement) in accordance with their terms, including,
without limitation, any unpaid bonus payable in respect of a completed fiscal
period.

 

(b)  If the Companies terminate Executive’s employment with the Companies
without Cause prior to a Change of Control, then, in addition to the payments
and benefits provided for under Section 8(a) and contingent upon execution by
Executive of a full and unconditional release of any claims which he may have
against the Companies:

 

(i)                                     the Companies shall pay to Executive as
severance compensation a lump sum in cash not later than the fifteenth day after
the Date of Termination in an amount equal to the aggregate amount of the Base
Salary which would have been payable to Executive during the remainder of the
Term;

 

(ii)                                  the Companies shall, at their expense,
continue to provide to Executive benefits substantially equivalent to the
benefits required to be provided to him pursuant to Section 3(e) during the
remainder of the Term; and

 

(iii)                               all unvested stock options awarded to
Executive under the Stock Option Plan shall become fully vested.

 

(c)  If Executive’s employment is terminated by the Companies without Cause or
due to non-extension of the Term by the Companies, in each case within one year
following a Change of Control, then in addition to the payments and benefits
provided for under Section 8(a) and contingent upon execution by Executive of a
full and unconditional release of any claims which he may have against the
Companies:

 

(i)                                     the Companies shall pay to Executive as
severance compensation a lump sum in cash not later than the fifteenth day after
the Date of Termination in an amount equal to the sum of: (x) 200% of
Executive’s Base Salary, (y) 200% of the annual bonus paid or payable to
Executive for the calendar year immediately preceding the year in which the Date
of Termination occurs; provided that if executive has not had an opportunity to
earn an annual bonus prior to the Date of Termination, the annual bonus amount
shall be deemed to be $250,000 for purposes of this clause (y), and (z) any
amount payable to Executive pursuant to Section 9;

 

(ii)                                  the Companies shall, at their expense,
continue to provide to Executive benefits substantially equivalent to the
benefits required to be provided to him pursuant to Section 3(e) until the
second anniversary of the Date of Termination.

 

4

--------------------------------------------------------------------------------


 

(iii)                               all unvested stock options awarded to
Executive under the Stock Option Plan shall become fully vested.

 

Notwithstanding the foregoing or any other provision of this Agreement, if (x)
the event constituting a Change of Control is only the commencement of a tender
offer, (y) the tender offer is abandoned or terminated and (z) a majority of the
Original Directors and/or their Successors (as such terms are defined within the
definition of “Change of Control”) determine that the tender offer will not be
effectuated or result in a subsequent Change of Control and gives Executive
written notice of such determination, then, as to that particular event only, a
subsequent termination of employment by the Company will not entitle Executive
to the benefits provided for in this Section 8(c). For purposes of this
Agreement, termination of employment shall be deemed to have occurred within 12
months following the occurrence of a Change of Control if a Notice of
Termination with respect thereto is given within such 12 month period.

 

Section 9.  Gross-Up Payment.  In the event that any payment pursuant to this
agreement or any other agreement will be subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Internal Revenue Code of 1986 (“Code”) or any
successor or similar provision, the Company shall pay Executive an additional
amount (the “Gross-Up Payment”) such that the net amount retained by Executive
after deduction of any Excise Tax on such payments (excluding payments pursuant
to this paragraph 9), and after deduction for any federal, state and local
income tax and Excise Tax upon the payment provided for by this paragraph, shall
be equal to the amount of such payments (excluding payments pursuant to this
paragraph 9) before payment of any Excise Tax (hereinafter the “Excise Tax
Compensation Net Payment”). For purposes of determining whether any of such
payments will be subject to the Excise Tax and the amount of such Excise Tax,
any payments or benefits received or to be received by Executive in connection
with a Change of Control or Executive’s termination of employment shall be
treated as “parachute payments” within the meaning of Section 280G of the Code,
and all “excess parachute payments” within the meaning of Section 280G of the
Code shall be treated as subject to the Excise Tax, unless in the opinion of tax
counsel selected by the Company’s independent auditors and acceptable to
Executive such payments or benefits do not constitute parachute payments or
excess parachute payments. For purposes of determining the amount of the
Gross-Up Payment, Executive shall be deemed to pay all federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rates of taxation in the state and locality in which Executive
is taxed on the payments giving rise to the Gross-Up Payment, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes. In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder, Executive
shall repay to the Company, at the time that the amount of such reduction in
Excise Tax is finally determined, an amount necessary so that the total payments
hereunder equal the Excise Tax Compensation Net Payment, plus interest on the
amount of such repayment at a rate equivalent to the rate described in
Section 280G (d) (4) of the Code. In the event that the Excise Tax is determined
to exceed the amount taken into account hereunder, the Company shall make an
additional Gross-Up Payment in respect of such excess (plus any interest payable
with respect to such excess) at the time that the amount of such excess is
finally determined.  The Gross-Up Payment shall be

 

5

--------------------------------------------------------------------------------


 

paid not later than the date on which the payments giving rise to the Gross-Up
Payment are made, or, if and to the extent such payment is not known or
calculable as of such date, as soon as the amount is known and calculable.

 

Section 10.                                   Indemnification.  The Companies
shall indemnify Executive against any and all losses, liabilities, damages,
expenses (including attorneys’ fees) judgments, fines and amounts paid in
settlement incurred by Executive in connection with any claim, action, suit or
proceeding (whether civil, criminal, administrative or investigative), including
any action by or in the right of either of the Companies, by reason of any act
or omission to act in connection with the performance of his duties hereunder to
the full extent that the Companies are permitted to indemnify a director,
officer, employee or agent against the foregoing under Ohio law, including,
without limitation, Section 1701.13(E) of the Ohio Revised Code.  The Companies
shall at all times cause Executive to be included, in his capacities hereunder,
under all liability insurance coverage (or similar insurance coverage)
maintained by any of the Companies from time to time.

 

Section 11.                                   Legal Expenses.  The Companies
shall reimburse Executive in full for all legal fees and expenses reasonably
incurred by him in connection with this Agreement (including, without
limitation, any such fees and expenses incurred in contesting or disputing any
termination of this or related Agreement or in seeking to obtain or enforce any
right or benefit provided herein, regardless of the outcome), unless, in the
case of a legal action brought by Executive or in his name, a court finally
determines that such action was not brought in good faith.

 

Section 12.  Non-Competition and Confidentiality.  In consideration of the
Companies entering into this Agreement and as an inducement for them to do so,
Executive agrees that for a period of two years after termination of his
employment for any reason, he will not, without the Companies’ prior written
consent, directly or indirectly, (i) participate or be interested in any
business (aa) which is engaged in Ohio, Indiana, Kentucky, Michigan and/or
Pennsylvania in providing (as a public utility or otherwise) electric power or
services on a retail and/or wholesale basis or in providing energy marketing,
aggregation and/or procurement services, or (bb) which is engaged in any other
business being conducted or proposed to be conducted by the Companies; (ii)
solicit for employment with himself or any firm or entity with which he is
associated, any employee of the Companies or otherwise disrupt, impair, damage
or interfere with the Companies’ relationship with their employees; (iii)
solicit for his own behalf or on behalf of any other person(s), any customer of
the Companies that has purchased products or services from the Companies at any
time in the twelve (12) months preceding his Date of Termination or that the
Companies are actively soliciting or have known plans to solicit, for the
purpose of marketing or distributing any product, pricing or service competitive
with any product, pricing or service then offered by the companies or which the
Companies have known plans to offer; or (iv) engage or be affiliated with any
person(s), in the development or marketing, including but not limited to the
establishment of product or service prices, of any product or service which will
compete with any product or service the Companies are then developing or
marketing in any geographic market where the Companies are doing or preparing to
do business.

 

At all times, Executive (i) will keep all confidential, nonpublic and/or
proprietary

 

6

--------------------------------------------------------------------------------


 

information (including, for example, trade secrets, financial information,
customer information and business and strategic plans) of the Companies
(regardless of when he became aware of such information) in strict confidence
and (ii) will not, directly or indirectly, use or disclose to any person in any
manner any of such information, except to the extent directly related to and
required by his performance of the duties assigned to him by the Companies. 
Executive will take all appropriate steps to safeguard such information and to
protect it against unauthorized disclosure, misuse, loss or theft.  Upon
termination of his employment, he will promptly return to the Companies, without
retaining any copies, all written or computer readable material containing any
of such information, as well as all other property and records of the Companies,
in his possession or control.

 

Section 13.  Certain Definitions.  For purposes of this Agreement, the following
terms have the following meanings:

 

“Cause” shall mean (a) commission of a felony, (b) embezzlement; (c) the illegal
use of drugs, or (d) if no Change of Control has occurred (other than the
commencement of a tender offer and/or the entering into of an agreement referred
to in clauses (ii) or (iii) of the definition of Change of Control), the failure
by Executive to substantially perform his duties with the Companies (other than
any such failure resulting from Executive’s physical or mental illness or other
physical or mental incapacity) as determined by the Board of Directors.
Notwithstanding the foregoing, Cause shall not be deemed to exist unless and
until there shall have been delivered to Executive a copy of a resolution duly
adopted by written consent of not less than three-fourths of the number of
directors then in office (after reasonable notice to Executive and an
opportunity for Executive, together with Executive’s counsel, to be heard at a
meeting of the Board of Directors called and held for that purpose), finding
that in the good faith opinion of the Board of Directors Executive is guilty of
conduct set forth above in clauses (a), (b), (c) or (d) of the first sentence of
this definition and specifying the particulars thereof in detail.

 

“Change of Control” shall mean any change in control of DPL, or its principal
subsidiary, DP&L, of a nature that would be required to be reported in response
to Item 6 (e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the ‘Exchange Act’) as determined by the Board
of Directors of DPL in its sole discretion; provided that, without limitation,
such a Change of Control shall be deemed to have occurred if (i) any ‘person’
(as such term is defined in Sections 13 (d) and 14 (d) (2) of the Exchange Act;
hereafter, a ‘Person’) other than DPL or DP&L or an entity then directly or
indirectly controlling, controlled by or under common control with DPL or DP&L
is on the date hereof or becomes or commences a tender offer to become the
beneficial owner, directly or indirectly, of securities of DPL or DP&L
representing (A) 15% or more of the combined voting power of the then
outstanding securities of DPL or DP&L if the acquisition of such beneficial
ownership or such tender offer is not approved by the Board of Directors of DPL
prior to the acquisition or the commencement of such tender offer or (B) 50% or
more of such combined voting power in all other cases; (ii) DPL or DP&L enters
into an agreement to merge or consolidate itself, or an agreement to consummate
a ‘combination’ or ‘majority share acquisition’ in which it is the ‘acquiring
corporation’ (as such terms are defined in Ohio Rev. Code § 1701.01 as in effect
on December 31, 1990) and in which shareholders of DPL or DP&L, as the case may

 

7

--------------------------------------------------------------------------------


 

be, immediately prior to entering into such agreement, will beneficially own,
immediately after the effective time of the merger, consolidation, combination
or majority share acquisition, securities of DPL or DP&L or any surviving or new
corporation, as the case may be, having less than 50% of the ‘voting power’ of
DPL or DP&L or any surviving or new corporation, as the case may be, including
‘voting power’ exercisable on a contingent or deferred basis as well as
immediately exercisable ‘voting power’, excluding any merger of DPL into DP&L or
of DP&L into DPL; (iii) DPL or DP&L enters into an agreement to sell, lease,
exchange or otherwise transfer or dispose of all or substantially all of its
assets to any Person other than to a wholly owned subsidiary or, in the case of
DP&L, to DPL or a wholly owned subsidiary(ies) of DPL; but not including (A) a
mortgage or pledge of assets granted in connection with a financing or (B) a
spin-off or sale of assets if DPL continues in existence and its common shares
are listed on a national securities exchange, quoted on the automated quotation
system of a national securities association or traded in the over-the-counter
market; (iv) any transaction referred to in (ii) or (iii) above is consummated;
or (v) those persons serving as directors of DPL or DP&L on July 1, 2004 (the
‘Original Directors’) and/or their Successors do not constitute a majority of
the whole Board of Directors of DPL or DP&L, as the case may be (the term
‘Successors’ shall mean those directors whose election or nomination for
election by shareholders has been approved by the vote of at least two-thirds of
the Original Directors and previously qualified Successors serving as directors
of DPL or DP&L, as the case may be, at the time of such election or nomination
for election).

 

“Date of Termination” shall mean (a) the date specified in a Notice of
Termination or (b) if this Agreement is terminated due to executive’s death or
expiration of the Term, the date of such termination.

 

“Disability” shall mean, for the purposes of this agreement, Executive’s
inability to perform the duties required of Executive on a full-time basis for a
period of six consecutive months because of physical or mental illness or other
physical or mental disability or incapacity.

 

Section 14.  Parties in Interest.  This Agreement is for the sole benefit of the
parties and shall not create any rights to any person not a party.  This
Agreement is personal and may not be assigned by any party without the prior
written consent of the other party.  Subject to the foregoing, this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by, the
respective successors and assigns of the parties (including the heirs and estate
of Executive), but no assignment shall, of itself, relieve any party of its
obligations hereunder.

 

Section 15.  Entire Agreement.  This Agreement sets forth the entire agreement
and understandings of the parties in respect to the subject matter hereof and
supersedes all prior agreements, arrangements and understandings relating to the
subject matter hereof.

 

Section 16.  Interpretation.  The section and other headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  Words used in this Agreement in
the singular number shall include the plural, and vice versa, unless the context
requires otherwise.  Words of gender used in this Agreement may be read as
masculine, feminine or neuter as the context may require.  The terms “this

 

8

--------------------------------------------------------------------------------


 

Agreement”, “hereto” “herein”, “hereby”, “hereof” and similar expressions refer
to this Agreement in its entirety and not to any particular provision or portion
of this Agreement.  When a reference is made to Sections, such reference shall
be to a Section of this Agreement, unless otherwise indicated.  Whenever the
words “include”, “includes” or “including” are used herein, they shall be deemed
to be followed by the words “without limitation”.

 

Section 17.  Law Governing.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Ohio without regard to
its conflicts of laws rules.

 

Section 18.  Counterparts.  This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original but all of which
taken together shall constitute one and the same instrument.

 

Section 19.  Amendment.  Any amendment to this Agreement or any waiver of rights
or any consent hereunder shall not be operative unless it is in writing and
signed by the party sought to be charged.

 

Section 20.  Equitable Relief.  Executive acknowledges that the Companies may be
irreparably injured by any breach of Section 12.  Accordingly, the Companies
shall be entitled to specific performance and other injunctive relief as
remedies for any breach (or threatened breach) of Section 12, in addition to all
other remedies available at law or in equity.

 

Section 21.  Severability.  If any provision of this Agreement or the
application thereof to any party or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to another party or circumstance shall not be affected thereby
and such provision shall be enforced to the greatest extent permitted by
applicable law.

 

Section 22.  Waiver.  The failure or delay on the part of any party to insist
upon strict performance of any of the terms or conditions of this Agreement will
not constitute a waiver of any of its rights hereunder.  No right or remedy
herein conferred upon or reserved to any party is intended to be exclusive of
any other right or remedy and all such rights and remedies shall be cumulative.

 

Section 23.  No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment and, to the extent that Executive obtains or undertakes other
employment, the payment will not be reduced by the earnings of Executive from
the other employment.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

9

--------------------------------------------------------------------------------


 

 

DPL INC.

 

 

 

 

 

By:

 

 

 

 

Its:

/s/ Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Robert Biggs

 

 

 

 

 

 

 

 

 

 

 

W August Hillenbrand

 

 

Vice Chairman

 

 

10

--------------------------------------------------------------------------------